PER CURIAM.
Affirmed. Beasley v. State, 774 So.2d 649, 657 (Fla. 2000) (observing: "In moving for a judgment of acquittal, a defendant 'admits not only the facts stated in the evidence adduced, but also admits every conclusion favorable to the adverse party that a jury might fairly and reasonably infer from the evidence' ") (quoting Lynch v. State, 293 So.2d 44, 45 (Fla. 1974) ); State v. Rodriguez, 71 So.3d 154 (Fla. 3d DCA 2011) (observing that when a defendant moves for a judgment of acquittal based upon insufficiency of the evidence, all reasonable inferences and conclusions that may be drawn from the evidence must be viewed in the light most favorable to the State).